Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered. 
Response to Amendment
Applicant’s arguments filed 09/29/2022 have been entered. Claims 1, 2, and 7-12 are pending in the application, claims 3 and 4 are cancelled. The double patenting rejection is overcome by the terminal disclaimer filed and approved 09/29/2022. The objection of claim 3 is withdrawn in view of the amendment.
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments with that Cam does not teach a hole along a longitudinal direction of the diffuser, and that Cam’s plurality of holes interfere with the bubbles, Cam teaches the electrode holder may include a frame and side walls, in an embodiment the flow aligner may be formed by the frame ([0202]), and may extend along substantially the same longitudinal axis as the electrodes and may be positioned transversely or substantially perpendicularly to the electrodes ([0222]), and further that the treatment inlet may be positioned beneath the electrodes ([0164]), may be positioned relative on top of, beneath, or beside the gas disperser ([0165]), providing a hole is formed in the electrode case to be opened along the longitudinal direction of the diffuser, and the flow aligner assists in providing even uniform flow between the electrodes and may improve contact time and reaction ([0140, 0448]), implying that the bubbles rise without significant interference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 7-12 are rejected under 35 U.S.C. 103 as obvious over Cam (US PG Pub 2018/0009681), in view of Pressley (US 6,168,717).
Rejections are based on the US PG Publication noted above for convenience. Cam (US PG Pub 2018/0009681) was also filed and published as Cam (WO 2015/176137) which qualifies under 102(a)(1). 
With respect to claim 1, Cam teaches an electrochemical treatment apparatus ([0019-0021, 0283-0291] an electro coagulation device), with a treatment chamber 210, which may be open (Figures 21, 36-38, [0291, 0404], a housing including an inner space with an open upper portion); electrodes held apart and positioned in the treatment chamber (Figures 36-38, electrodes 240, [0193, 0404-0405] an electrode part which is disposed in the inner space and in which a plurality of electrode plates are disposed to be spaced apart from each other at intervals), at least one inlet, fluid entry point 224 ([0019-0021], raw water supplied from the outside), treatment including electrocoagulation ([0048], [0152], [0285-0288], to coagulate pollutants using an electrocoagulation reaction), with first, second, and third chambers (see Figure 38, annotated below, wherein the inner space includes a first chamber into which the raw water is introduced, a second chamber which is formed above the first chamber and in which the electrode part is disposed, and a third chamber which temporarily stores treated water of which an electrocoagulation reaction is completed in the second chamber. Cam also teaches embodiments are inclusive, and features may be combined in any suitable manner ([0024], [0454]).

    PNG
    media_image1.png
    619
    529
    media_image1.png
    Greyscale


Additional limitations of: an inlet pipe is disposed in the first chamber in a direction parallel to an arrangement direction of the electrode plates, the inlet pipe having a first predetermined length and a plurality of injection holes formed along the first predetermined length, the inlet pipe being configured to supply the raw water to the first chamber through the injection holes, and wherein a diffuser is disposed above the inlet pipe in the first chamber and spaced apart from the inlet pipe, the diffuser having a second predetermined length and a plurality of outlet holes formed along the second predetermined length, and the diffuser being configured to spout bubbles through the outlet holes using air supplied from the outside.
Cam teaches inlets in the form of a perforated tube providing a plurality of inlets into the treatment chamber, disperser 222, ([0132-0135], Figures, 1, 21, an inlet pipe with predetermined length, a plurality of injection holes, disposed in the first chamber, in a direction parallel to a direction in which the electrode plates are arranged). 
Cam further teaches a treatment agent to assist in treatment ([0154-0156]), a gas disperser (diffuser) for evenly distributing gas relative to the electrodes ([0163, 0307-0313]) with multiple gas inlets (a plurality of outlet holes), provided in any suitable way ([0160-0165]), preferably air ([0154-0156], configured to discharge air bubbles through the discharge holes), the gas passageways may be arranged in any suitable way ([0163]), the treatment inlet may be positioned at any suitable point or points in the treatment chamber, the treatment inlet may be positioned beneath the electrodes ([0164]), and the treatment agent (diffuser) and the liquid inlet may be positioned relative to each other in any suitable way, for example the liquid disperser may be on top of, beneath or beside the gas disperser ([0165], the diffuser disposed above the inlet pipe in the first chamber and spaced apart from the inlet pipe). 
While Cam does not explicitly teach that the air is supplied from the outside, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to source the air from the outside, as sourcing air for diffusers is known in the art. 
Alternatively, it would have been obvious to one of ordinary skill in the art to source the air from the outside, as illustrated in Pressley where the apparatus comprises an air distribution pipe connected to the air header, which provides an oxygen-containing gas from outside the reactor (col 6, lines 47-50), and typically the source for the oxygen-containing gas is ambient air outside the reactor (col 8 lines 47-50), as such, a teaching is known in the art and would be obvious to combine with the teachings of CAM absent showings of unexpected results or criticality.   
Applicant amended to require wherein the electrocoagulation device further includes an electrode case inserted in the second chamber, wherein insertion grooves are formed in an inner wall of the electrode case in a height direction thereof, the plurality of electrode plates being inserted in the insertion grooves, and wherein a hole is formed in the electrode case to be opened along a longitudinal direction of the diffuser.
Cam further teaches electrode holder 100, 280, with slots holding replaceable electrodes ([0197, 0205-0206, 0393-0395]], an electrode case wherein insertion grooves are formed in from an inner wall of the electrode case in a height direction the power electrodes and sacrificial electrodes inserted in the grooves), the treatment chamber configured to releasably engage with the holder ([0197], the electrode case is inserted in the second chamber of the housing), electrode holders include a flow aligner for aligning or distributing the flow between the electrodes, positioned between the electrodes and the inlet, defining a passage or passages from liquid from the inlet to the electrodes ([0140, 0220, 0380]), the electrode holder may include a frame and side walls, in an embodiment the flow aligner may be formed by the frame ([0202], a hole is formed in the electrode case), the flow aligner may be in the form of at least one (especially a plurality of) baffles or baffle walls extending beneath the electrodes, and may extend along substantially the same longitudinal axis as the electrodes and may be positioned transversely or substantially perpendicularly to the electrodes ([0222]), the flow aligner assists in providing even uniform flow between the electrodes and may improve contact time and reaction ([0140, 0448]). Cam teaches the gas disperser (diffuser) including embodiments where the gas is dispersed along a length of the electrodes (Fig. 19, gas inlets 260, Fig. 6, gas disperser 64), for evenly distributing gas and the gas disperser can be provided in any suitable way, as discussed above ([0160-165, 0307-0313]), the treatment inlet may be positioned beneath the electrodes ([0164]), and the treatment agent (diffuser) and the liquid inlet may be positioned relative to each other in any suitable way, for example the liquid disperser may be on top of, beneath or beside the gas disperser ([0165], such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gas disperser (diffuser), electrodes, and flow aligner each disposed in a longitudinal direction.
With respect to claim 2, Cam teaches or, in the alternative, Cam in view of Pressley makes obvious the electrocoagulation device of claim 1. Cam further teaches two or three electrodes connected to power ([0217, 0391, 0405], the plurality of electrode plates include a pair of power electrodes to which power supplied from the outside is applied), anodes are typically sacrificial ([0404-0405, 0416] electrodes 240, Figures 21, 36-38, a plurality of sacrificial electrodes), each electrode may be the same distance apart, or different distances apart ([0037], Figure 38, electrodes disposed in parallel between the pair of power electrodes to be spaced apart from each other at predetermined intervals).  
With respect to claim 7, Cam teaches or, in the alternative, Cam in view of Pressley makes obvious the electrocoagulation device of claim 1. Cam teaches fluid passes between the electrodes and through outlet 230 over flow diverter 232 (Figures 21, 36-38, [0403], the second chamber and the third chamber are partitioned by a partition having a predetermined height, such that the treated water passes over an upper end of the partition and moves to the third chamber). 
With respect to claim 8, Cam teaches or, in the alternative, Cam in view of Pressley makes obvious the electrocoagulation device of claim 1, Cam teaches fluid passes between the electrodes and through outlet 230 over flow diverter 232 and through an outlet or drain (Figures 21, 36-38, [0403-0404], at least one outlet hole is formed in a bottom surface of the third chamber to discharge the treated water to the outside).  
With respect to claim 9, Cam teaches or, in the alternative, Cam in view of Pressley makes obvious the electrocoagulation device of claim 1. Cam teaches the chamber may be any suitable material including plastic, non-conducting fiber or panel, insulated metal, may be in insulated using plastic, etc. ([0125], the housing is formed of an insulating material or non-conductive material). 
With respect to claim 10, Cam teaches or, in the alternative, Cam in view of Pressley makes obvious the electrocoagulation device of claim 9. Cam teaches the chamber may be any suitable material including plastic, non-conducting fiber or panel, insulated metal, and may be in insulated using plastic, etc. ([0125], an outer surface of the housing is coated with a coating layer having at least one among chemical resistance, corrosion resistance, and electrical insulation property). 
With respect to claim 11, Cam teaches or, in the alternative, Cam in view of Pressley makes obvious the electrocoagulation device of claim 1. Cam teaches a controller for controlling the polarity of the current and its reversal ([0216-0217], a control part configured to control power to be supplied to the electrode part, wherein the control part periodically changes poles of the power applied to the electrode part).
With respect to claim 12, Cam teaches or, in the alternative, Cam in view of Pressley makes obvious the electrocoagulation device of claim 1. Cam teaches electrodes of any suitable material, including steel, stainless steel, aluminum, iron, alloys, magnesium, titanium, carbon, and others ([0055, 0329], the plurality of electrode plates are formed of any one among iron, aluminum, stainless steel, and titanium).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/              Primary Examiner, Art Unit 1777